Citation Nr: 0021055	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-12 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chronic left 
ear otitis media with perforation of tympanic membrane, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to October 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased evaluation for chronic 
left otitis media with perforation of the left tympanic 
membrane and an increased (compensable) evaluation for a left 
ear hearing loss disability.  In January 2000, the Board 
noted that service connection was actually in effect for 
bilateral hearing loss versus left ear hearing loss.  
Therefore, the Board REMANDED this case to the RO so that the 
issue of bilateral hearing loss disability could be 
adjudicated.  In February 2000, the RO corrected the April 
1998 rating decision by hand to bilateral hearing loss and 
issued a Supplemental Statement of the Case denying an 
increased (compensable) evaluation for bilateral hearing loss 
disability.

In the VA Form 9 dated in August 1998, the veteran appears to 
raise the issue of service connection for tinnitus.  
Moreover, VA records contain diagnoses of tinnitus.  This may 
be construed to be an informal claim for service connection 
for tinnitus.  It does not appear that the RO has had the 
opportunity to address this issue.  The Court has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.



FINDINGS OF FACT

1.  The maximum schedular evaluation for chronic left ear 
otitis media with perforation of the left tympanic membrane 
is currently in effect.

2.  Bilateral hearing loss was manifested by a pure tone 
threshold average of 16 decibels in the right ear and 50 
decibels in the left ear with speech discrimination ability 
of 98 percent in the right ear and 94 percent in the left 
ear.

3.  A recent audiological evaluation has shown that the 
veteran's hearing loss disability was productive of no more 
than Level I hearing in the right ear and Level I hearing in 
the left ear.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to an increased disability evaluation for chronic 
left otitis media with perforation of the left tympanic 
membrane.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.84a, 
Diagnostic Code 6211 (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
4.87 and Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
well grounded claim is one which is plausible.  A claim that 
a condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Generally, a claim for increased disability compensation is 
well grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability. Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board notes that the United States Appeals Court for 
Veterans Claims (Court) has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The Board notes that the Court has held that when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in VAOPGCPREC 3-2000 (2000), the VA 
General Counsel stated that when there is a change in 
criteria, if it determined by the Board that the amended 
regulation is more favorable, the new criteria may not be 
applied prior to the effective date of the change in the 
regulation.  

I.  Chronic otitis media with perforation of the tympanic 
membrane, left ear

The Board finds that the veteran has not presented a well 
grounded claim for an increased disability evaluation for his 
service-connected chronic otitis media with perforation of 
tympanic membrane within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), the Court stated that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
same analysis is applicable to a subsequent claim for an 
increased evaluation.  AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(on a claim for an increased evaluation, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law, and regulation and it follows that such claim 
remains in controversy where less than the maximum available 
benefit is awarded).  Whether the evaluation is granted at 
the outset or in a subsequent rating decision, the award of 
the maximum evaluation is an award of the maximum evaluation.  
Id.  Stated differently, the Court has never established the 
Board must engage in an exercise in futility.  There must be 
some "actual or potential" entitlement to an increased 
evaluation.  See Mintz v. Brown, 6 Vet. App. 277, 283 (1994).

Under the Schedule for Rating Disabilities, perforation of a 
tympanic membrane warrants a noncompensable evaluation.  38 
C.F.R. § 4.87, Diagnostic Code 6211 (1999).  A 10 percent 
evaluation is warranted for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma during suppuration or with 
aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200 (1999).    

The Board notes that based on service medical records and a 
VA examination, the RO granted service connection for chronic 
left otitis media with perforation of the left tympanic 
membrane in a February 1978 rating decision and assigned a 10 
percent evaluation.

In February 1998, the veteran filed a claim for an increased 
evaluation for his service-connected chronic left otitis 
media with perforation of the left tympanic membrane.  

At a March 1998 VA examination, the examiner noted that the 
veteran had a long history of ear infections and had three 
surgeries on the left ear, the last being a radical 
mastoidectomy.   He complained of drainage over the past 
several weeks and pain and discomfort in the neck just below 
the ear.  On evaluation, the left auricle was normal.  The 
tympanic membrane showed perforation and heavy granulation 
tissue with purulent drainage.  The assessment was chronic 
otitis media, mastoiditis and status post radical 
mastoidectomy with continued infection and drainage.

The veteran is currently in receipt of the maximum evaluation 
for chronic otitis media with perforation of a tympanic 
membrane under the provisions of Diagnostic Codes 6200 and 
6211.  Shipwash, 8 Vet. App. at 224.  Further, there is no 
demonstration of actual or potential entitlement to any 
additional benefits.  See Mintz v. Brown, 6 Vet. App. 277, 
283 (1994).  The Board finds that the diagnostic code is 
squarely on point and any resort to other diagnostic codes 
would be inappropriate.  Accordingly, the claim for an 
increased evaluation for the service-connected chronic otitis 
media with perforation of the tympanic membrane is not well 
grounded and must be denied.  See Johnston v. Brown, 10 Vet. 
App. 80, (1997); AB v. Brown, 6 Vet. App. 35, 38 (1993).

II.  Bilateral hearing loss disability

The Board notes that based on service medical records and a 
VA examination, the RO granted service connection for 
bilateral hearing loss disability in a February 1978 rating 
decision and assigned a noncompensable evaluation.

In February 1998, the veteran filed a claim for an increased 
evaluation for his service-connected impaired hearing.  

At a March 1998 VA examination, the examiner noted that the 
veteran had a history of primary conductive hearing loss in 
the left ear since 1978.  The veteran's long history of ear 
disease with mastoid surgery on the left ear was also noted.  
The veteran complained of decreased hearing in the left ear.  
The veteran exhibited pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
10
20
15
LEFT
35
25
65
75

The Maryland CNC word list speech recognition scores were 98 
percent in the right ear and 94 percent in the left ear.  The 
diagnoses included hearing within normal limits in the right 
ear and mild sloping to severe mixed hearing loss in the left 
ear.

Disability evaluations for bilateral defective hearing range 
from noncompensable to 100 percent based on the degree of 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by a 
pure tone audiometry test in the frequencies of 1,000, 2,000, 
3,000, and 4,000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  The evaluations derived from the 
schedule are intended to make allowance for improvement by 
hearing aids.  38 C.F.R. §§ 4.85, 4.86, 4.87 and Diagnostic 
Codes 6100-6110 (1998 & 1999).  The Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived at by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Additionally, 38 C.F.R. § 4.86 was recently revised, section 
(a) states that when the pure tone threshold at each of the 
specified frequencies is 55 decibels or more, the higher 
numeral designation for hearing impairment from Table VI or 
Table VIa will be applied.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (Effective May 12, 1999).

The findings of the March 1998 VA audiological examination 
reveal that the veteran exhibited a Level I hearing loss in 
the right ear and a Level I hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (1998 and 1999).  These findings 
do not warrant an assignment of compensable evaluation under 
either the old or the new provisions of 38 C.F.R. §§ 4.85, 
4.86 and Diagnostic Code 6100 (1998 & 1999).  Moreover, the 
veteran is not entitled to a separate rating for each ear as 
pure tone threshold at each of the specified frequencies was 
not 55 decibels or more, pure tone threshold was not 30 
percent or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (1999). 

III.  Extraschedular Consideration

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for 
increased evaluation for his chronic otitis media with 
perforation of the tympanic membrane to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  However, the RO determined 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).



ORDER

An increased evaluation in excess of 10 percent for chronic 
left otitis media with perforation of the left eardrum is 
denied.  A compensable evaluation for bilateral hearing loss 
is denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

